Citation Nr: 1114102	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a neck and upper and lower back disorder (cervical, thoracic/dorsal, and/or lumbosacral spine) to include arthritic change. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from August 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in Jackson, Mississippi. 


FINDINGS OF FACT

1.  Hearing loss for VA purposes is not shown.

2.  The Veteran does not have a current diagnosis of a neck and upper and lower back disorder (cervical, thoracic/dorsal, and/or lumbosacral spine) to include arthritic change, nor has he presented competent evidence of any such disorder during the course of this appeal.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service; a current disability is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).  

2.  A neck and upper and lower back disorder (cervical, thoracic/dorsal, and/or lumbosacral spine) to include arthritic change was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  




(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  



Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, for his second period of service, with the claims file.  The Board notes that VA made three attempts to obtain records concerning the Veteran's National Guard duty and no response was received.  The Veteran was informed of this circumstance by letter in October 2006 and did not respond.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also provided with a VA examination relating to both issues on appeal, in August 2006.  The Board finds the VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board acknowledges that the examination reports do not indicate whether the c-file was reviewed.  Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
   
In addition to the laws and regulations cited above, service connection will be presumed for certain chronic diseases enumerated in 38 C.F.R. § 3.309, which includes sensorineural hearing loss and arthritis, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Hearing loss

Regarding the Veteran's claim for service connection of hearing loss, 38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

In this case, the Veteran asserts that he has bilateral hearing loss, which began during active service when he was wounded by an improvised explosive device (IED).  Acoustic trauma is thereby conceded.  However, having carefully reviewed the evidence of record in light of this contention and the applicable law, the Board finds that his claim fails because a current disorder is not shown for VA purposes.

As previously mentioned, the Veteran underwent a VA audiological consultation and examination in August 2006.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
0
0
10
15

Significantly, hearing loss did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies, in either ear.  Speech recognition scores using the Maryland CNC word list were 96 percent in the right ear and 98 percent in the left ear.  Therefore, the Veteran does not have a current disability in either ear for VA compensation purposes.  

Likewise, a review of VA outpatient treatment records does not reveal hearing loss for VA purposes. 

The Board has considered the Veteran's statements that people have told him that he cannot understand them, that he turns the television up too loud, and that he has to ask people to repeat themselves.  The Board finds that the Veteran credible and that he is competent to report these observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Unfortunately, however, the evidence does not support a finding of a current hearing disability for VA purposes.  The objective medical evidence is simply against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation.  Thus, as hearing loss is not shown, the appeal is denied. 

Neck and Back

The Veteran also asserts that he has neck and back disorders which began during active service following his encounter with the IED.  However, having carefully reviewed the evidence of record in light of this contentions and the applicable law, the Board finds that his claim fails because a current disorder is not shown for a neck or back disorder.

Service treatment records indicate treatment for shrapnel wounds to the Veteran's  right buttock and upper thigh due to the IED explosion.  Treatment for neck and back was not noted following the IED explosion or at any other time during service.  

There is also no evidence of treatment or diagnosis of back and neck disorders following service.  Notably, the Veteran underwent a VA examination in August 2006 wherein the examiner noted impressions of a cervicolumbar strain that had resolved and a normal lumbar spine.  The examiner's impressions were based on X-ray evidence as well as physical examination and a thorough interview of the Veteran.  


Regarding the cervical spine, on physical examination, the August 2006 VA examiner found that the Veteran had flexion to 30 degrees, extension from zero to 40 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 70 degrees and right lateral rotation to 70 degrees.  The Veteran complained of pain at the end point of all motions but the examiner noted there was no objective evidence of pain.  Repetitive motion did not affect the range of motion findings. 

Regarding the lumbosacral spine, the August 2006 VA examiner found that the Veteran had flexion to 80 degrees, extension from zero to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 70 degrees and right lateral rotation to 70 degrees.  Again, he complained of pain at the end point of all motions but the examiner noted there was no objective evidence of pain.  Repetitive motion did not affect the range of motion findings.  Additionally, the examiner found that the Veteran had a normal gait and could heel/toe walk without difficulty.  There was no list or spasm of the musculature and no tenderness.  Deep tendon reflexes revealed 2+ knee jerk and ankle jerk bilaterally equally.  Straight leg raising at 90 degrees caused low back pain but it was not present with the knees flexed.  The Patrick's test was negative bilaterally.  The long toe extensors were strong.  Sensation was intact to light touch in both feet.  

The August 2006 VA examiner also considered the Veteran's statements that he developed pain in his neck and back the day after he was struck by the IED.  The Veteran complained that he experienced pain when he turned his head and extended his neck.  He also reported low back pain which was increased with sitting in certain positions, heavy lifting and prolonged sitting.  

The Board notes that the August 2006 VA examiner indicated an impression of an "old shrapnel wound right buttock and upper back."  However, based on a review of the remainder of the VA examination report and the service treatment records, the Board finds that the correct reading of the examination report results is an old shrapnel wound in the right buttock and upper thigh. 

Importantly, the August 2006 VA examiner discussed X-ray findings including X-rays of the lumbosacral spine, cervical spine, and hip joints which all appeared normal.  The VA examiner noted tiny metallic fragments distally and lateral to "the joint."  A review of the examination report indicates that the fragments were near the hip joint. Specifically, on physical examination, the VA examiner noted a well healed scar of the right anterior thigh and the entrance would at the lower buttock and posterior thigh.  The examiner noted that the wound appeared to be superficial and that bone and joint did not appear to be involved.  A small puncture wound was noted on the lower leg and thigh.  In an addendum to the report, following the X-ray results, the examiner noted that the shrapnel wound obviously did not involve the bone or joint and he does not have any impairment in that regard.  Further, the examiner concluded that he did not believe that the Veteran had significant problems with his neck or back from a physical standpoint, at the time of the examination.  Significantly, the X-ray reports reviewed following the examination did not reveal arthritis or any other neck or back disorder. 

As the Veteran filed his claim immediately upon service discharge, there are no other post-service treatment records regarding a neck and/or back disorder.  An April 2007 outpatient note merely indicates that the Veteran complained of upper and lower back pain.  A diagnosis was not rendered, other than him having back pain.  Moreover, the Veteran has not indicated that he is currently seeking treatment for a neck and/or back disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in March 2006; a clinical diagnosis of a neck and/or back disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  Indeed, as discussed, the August 2006 VA examiner noted a cervicolumbar strain that had resolved; however, the evidence does not indicate when the cervicolumbar strain occurred. 

The Board acknowledges that the Veteran filed his claim for service connection upon exit from service and has considered whether the Veteran's symptoms were continuous since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report symptoms such as neck and back pain as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board emphasizes that the August 2006 VA examiner found that the Veteran had a normal spine and that a prior cervicolumbar strain had resolved.  As the examination took place merely one month following the Veteran's claim, the Board affords the VA examiner's finding of no current neck or back disorders significant probative value.  Further, the Board finds the service treatment records which did not note neck or back pain even though they noted other complaints, significant probative value.   

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has a disorder relating to the neck or back, nor that he had any such disorder at any time while the claim has been on appeal.  

Based on the foregoing, the weight of the evidence is against the claim for service connection of a neck or back disorder.  As such, the appeal for a neck or back disorder must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a neck and upper and lower back disorder (cervical, thoracic/dorsal, and/or lumbosacral spine) to include arthritic change, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


